Title: Thomas Jefferson to Levett Harris, 3 August 1817
From: Jefferson, Thomas
To: Harris, Levett


          
            Dear Sir
            Monticello
Aug. 3. 17.
          
          Your favor of July 24. came to hand yesterday, and I sincerely congratulate you on your safe arrival in your native country. you will find it I am sure much altered from what you left it. a great but somewhat dropsical increase of wealth, with a vast progress in luxury.
          I am much flattered by the notice of the Emperor. I have been acting on the humble field of promoting peace, and leaving to industry all it’s earnings; the Emperor has been directing the destinies of the world and I believe has ameliorated them as much as less virtuous cooperators would permit him. he is young, able good, and has long years of action still remaining to merit from posterity their devout thanks to heaven that such a ruler has lived.   your visit to Monticello will be recieved with great acknolegements and welcome, and will be to me a source of instruction as to the details of what has been passing in the world which cannot be obtained thro’ the lying channels of the public. I set out in 4. or 5. days for a distant possession 30. leagues South, and shall be back by the last week in September, in time to recieve you here at the season you contemplate. in the mean while I pray you to accept the assurance of my great esteem and respect.
          Th: Jefferson
        